DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (US 2011/0124792) and further in view of Hasegawa (US 2012/0083571). 
Froehlich is directed to a rubber composition (e.g. isoprene rubber) designed for tires and comprising carbon black having a COAN number between 40 and 110 ml/100 g and a surface area (STSA) between 17 m2/g and 64 m2/g (Abstract and Paragraph 27).  In such an instance, though, Froehlich fails to disclose the BET surface area. 
It is noted, however, that the BET surface area and the STSA are extremely similar to one another when used as reinforcing fillers in tire components (suggests low porosity of carbon blacks), as shown for example by Hasegawa (Table 3).  As such, a plurality of carbon blacks taught by Froehlich would be expected to have a BET surface area less than 30 m2/g.  
One of ordinary skill in the art at the time of the invention would have found it obvious to use a single carbon black having the claimed combination of properties given the general 
With respect to claim 25, Froehlich suggests the use of natural rubber (Paragraph 41).
As to claim 26, Froehlich teaches COAN values as large as 100 ml/100 g.
Regarding claim 27, Froehlich teaches STSA values as small as 17 m2/g and such values would be expected to have BET surface areas smaller than or equal to 25 m2/g (given that carbon blacks in the tire industry have small porosities and thus have extremely similar surface area values).
With respect to claim 28, the above noted carbon black can be the sole reinforcing filler.
Regarding claim 29, the rubber composition can include polybutadiene rubber or be devoid of polybutadiene rubber (Paragraph 44).
As to claims 30 and 31, the rubber composition of Froehlich includes sulfur at loadings between 1 and 10 phr (Paragraphs 82 and 85).
With respect to claims 34-38, Froehlich describes specific carbon blacks that have small amounts of polycyclic aromatic hydrocarbons and high dispersion (Paragraph 16).  Additionally, Froehlich broadly states that such carbon blacks can be used for producing “pneumatic or other tires” (Paragraph 88).  One of ordinary skill in the art at the time of the invention would have recognized such a disclosure as encompassing any conventional tire component, including 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer